Opinion by
Tilson, J.
In accordance with the evidence produced at the trial that some of the merchandise in question “is of the same general character as the merchandise in suit 984394-G” the silk articles in question were held dutiable under paragraph 1209 as follows: (1) handkerchiefs or mufflers, hemmed or.hein-stitched, at 60 percent; (2) hemmed mufflers, hand-blocked printed, at 35 percent in view of T. D. 49753; (3) unhemmed handkerchiefs at 55 percent; and (4) other hemmed handkerchiefs at 45 percent in view of T. D. 49753. It was stipulated between counsel that certain of the items consist of articles in part of silk or artificial silk, or both; these were held not subject to countervailing duty, following Bullocks v. United States (6 Cust. Ct. 110, C. D. 441).